     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

MARTIN L. BLACKWELL,             :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                No. 5:19-cv-00002-MTT-CHW
ALETA GARDNER,                   :
                                 :
                 Defendant.      :
_________________________________:

                           ORDER & RECOMMENDATION

       Plaintiff Martin L. Blackwell, filed a pro se civil rights complaint under 42 U.S.C.

§ 1983. Compl., ECF No. 1. He also moved for leave to proceed without prepayment of

the filing fee or security therefor pursuant to 28 U.S.C. § 1915(a). Mot. For Leave to

Proceed In Forma Pauperis, ECF No. 2. Plaintiff was previously granted leave to proceed

in forma pauperis and ordered to pay an initial partial filing fee, Order, Feb. 8, 2019, ECF

No. 6, which did. After Plaintiff paid the initial partial filing fee, his complaint underwent

a preliminary review in an order and recommendation. R. & R., ECF No. 11.

       Plaintiff, however, has filed a motion to amend his complaint (ECF No. 10) and a

motion to appoint counsel (ECF No. 5), which were not addressed in the original order and

recommendation. Accordingly, the previous order and recommendation (ECF No. 11) is

now WITHDRAWN, and this order and recommendation is substituted in its place. On

review, Plaintiff’s motion to amend his complaint (ECF No. 10) is GRANTED. The

amended complaint includes all of the allegations from Plaintiff’s initial complaint and

adds new allegations. Thus, the amended complaint will replace the original complaint
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 2 of 14




and is now ripe for preliminary review.

       On preliminary review of Plaintiff’s amended complaint, his deliberate indifference

and retaliation claims based on Dr. Aleta Gardner’s refusal to provide Plaintiff with

medications and other treatments for his medical conditions will be allowed to proceed for

further factual development.       It is RECOMMENDED, however, that Plaintiff’s

deliberate indifference claims against Dr. Gardner based on the failure to obtain Plaintiff’s

pet scan results and the failure to determine the cause of his inflammation be DISMISSED

WITHOUT PREJUDICE for failure to state a claim. Plaintiff’s motion for appointment

of counsel is also DENIED.

       I. Motion to Amend

       Under Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure, a plaintiff is

entitled to amend his complaint once as a matter of right within twenty-one days after a

responsive pleading or a motion under Rule 12(b), (e), or (f) is served. Because Plaintiff

filed his motion to amend before service was ordered in this case, he is entitled to amend

as a matter of right. Therefore, his motion to amend is GRANTED. As discussed below,

Plaintiff’s amended complaint is subject to a preliminary review.

       II. Authority & Standard for Preliminary Screening

       Because Plaintiff is a prisoner “seeking redress from a governmental entity or [an]

officer or employee of a governmental entity,” the Court is required to conduct a

preliminary review of Plaintiff’s complaint. See 28 U.S.C. § 1915A(a) (requiring the

screening of prisoner cases) & 28 U.S.C. § 1915(e) (regarding in forma pauperis
                                             2
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 3 of 14




proceedings). When performing this review, the district court must accept all factual

allegations in the complaint as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir.

2004). Pro se pleadings are also “held to a less stringent standard than pleadings drafted

by attorneys,” and thus, pro se claims are “liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). Still, the Court must dismiss a prisoner

complaint if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. §1915A(b).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

“claims whose factual contentions are clearly baseless.” Id. (internal quotation marks

omitted). A complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). The complaint must

allege enough facts “to raise a reasonable expectation that discovery will reveal evidence”

supporting a claim. Id. at 556. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.
                                               3
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 4 of 14




       To state a claim for relief under §1983, a plaintiff must allege that (1) an act or

omission deprived him of a right, privilege, or immunity secured by the Constitution or a

statute of the United States; and (2) the act or omission was committed by a person acting

under color of state law. Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th Cir. 1995).

If a litigant cannot satisfy these requirements or fails to provide factual allegations in

support of his claim or claims, the complaint is subject to dismissal. See Chappell v. Rich,

340 F.3d 1279, 1282-84 (11th Cir. 2003).

       A. Plaintiff’s Complaint

       In his amended complaint, Plaintiff asserts that, on March 26, 2018, he was taken

to another prison for a pet scan to determine whether a previous surgery to remove cancer

from Plaintiff’s mouth had been successful or whether Plaintiff still had cancer. Attach.

to Mot. to Amend Compl. 5, ECF No. 10-1. When the results came back to Washington

State Prison, Defendant Dr. Aleta Gardner was not able to read the results, and thus, was

supposed to call the people who had performed the pet scan in order to get them to read the

results to her. Id. Instead of doing that, Dr. Gardner told Plaintiff that an ear, nose, and

throat doctor would have to read the results to him. Id. The ear, nose, and throat doctor,

however, also could not read the pet scan results. Id. Moreover, that doctor told Plaintiff

that Dr. Gardner would have to call to have the results read to her because she was the one

who had made the referral for the pet scan. Id. at 5-6.

       Thereafter, on June 12, 2018, Plaintiff went to see the cancer specialist at Augusta

State Medical Prison, but she was unable to treat Plaintiff because of the unclear results
                                             4
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 5 of 14




from the pet scan. Id. at 6. At that point, Plaintiff had filed two grievances against Dr.

Gardner relating to the failure to obtain his pet scan results. Id. The cancer specialist

therefore ordered another pet scan, which was done on July 14, 2018. Id. Plaintiff then

stayed at the Augusta Medical Prison until September of that year, at which point he came

back to Washington State Prison. Id.

       On Plaintiff’s return to Washington State Prison, Dr. Gardner took away all of the

medications that the doctor at Augusta had prescribed for Plaintiff. Id. Plaintiff suffers

from a hiatal hernia and heartburn. Id. He also had an upper and lower GI scope

performed in October 2018 to make sure he did not have cancer in his stomach or colon.

Id. The scope showed that Plaintiff’s throat was inflamed, and as a result, he was having

trouble swallowing. Id. Dr. Gardner had previously given Plaintiff Ensure to help with

the swallowing problem, but she subsequently took away his Ensure, the omeprazole he

took for heartburn, his “diet snack,” and his allergy medication. Id. Plaintiff also has

psoriasis, and Dr. Gardner will not fill the prescription that Plaintiff’s dermatologist gave

him for that condition. Id.

       Additionally, in February 2019, Plaintiff had his yearly pet scan to make sure his

cancer is still gone. Id. at 6-7. The ear, nose, and throat specialist who conducted the pet

scan said that it showed inflammation in the area where Plaintiff had cancer but that this

inflammation was not anything to worry about. Id. at 7. Nevertheless, Plaintiff asserts

that he is afraid for his life because his last yearly scan also showed inflammation. Id.

Plaintiff contends that Dr. Gardner has been deliberately indifferent for failing to find out
                                             5
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 6 of 14




why there is inflammation in Plaintiff’s mouth, throat, and stomach. Id. Plaintiff also

asserts that there is fungus present in Washington State Prison’s drinking water, which may

be causing the inflammation. Id. Based on the above allegations, Plaintiff filed this

amended complaint, alleging that Dr. Gardner was deliberately indifferent to his serious

medical needs and that she retaliated against him for filing a grievance against her.

              1. Deliberate Indifference to a Serious Medical Need

       A prisoner seeking to state an Eighth Amendment claim for deliberate indifference

to a serious medical need must allege facts to show that his medical need was objectively

serious and that the defendant was deliberately indifferent to that need. Farrow v. West,

320 F.3d 1235, 1243 (11th Cir. 2003).        Additionally, the prisoner must assert facts

showing causation between the defendant’s deliberate indifference and the plaintiff’s

injury. Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

       A serious medical need is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176,

1187 (11th Cir. 1994) (quotation marks and citation omitted). Further, the condition must

be one that would pose a “substantial risk of serious harm” if left unattended. Farrow, 40

F.3d at 1243. An official acts with deliberate indifference when he or she “knows of and

disregards an excessive risk to inmate health and safety.” Farmer v. Brennan, 511 U.S.

825, 837 (1994). “Deliberate indifference can include the delay of treatment for obviously

serious conditions where it is apparent that the delay would detrimentally exacerbate the
                                             6
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 7 of 14




medical problem, the delay does seriously exacerbate the medical problem, and the delay

is medically unjustified.” Harper v. Lawrence Cty., 592 F.3d 1227, 1235 (11th Cir. 2010)

(internal quotation marks omitted).

                     a. Pet Scan Results

       Initially, Plaintiff asserts that Dr. Gardner was deliberately indifferent when she

failed to obtain Plaintiff’s pet scan results in a timely manner, which ultimately required

him to get a second pet scan. Here, Plaintiff sufficiently alleges that he had a serious

medical need, insofar as he asserts that he had a history of oral cancer and that it was

unclear at the time whether the cancer had been fully removed by the treatment that he had

previously received, such that further scans were warranted. See Runkle v. Fleming, 435

F. App’x 483, 484 (6th Cir. 2011) (concluding that a plaintiff’s “history of colon cancer,

with the potential of recurrence, present[ed] a sufficiently serious medical need”).

       Moreover, the facts, as alleged, show that Dr. Gardner was aware of Plaintiff’s need

for monitoring and caused a delay in obtaining Plaintiff’s scan results when she failed to

contact the facility that performed the scan after she was unable to read the results herself.

Plaintiff does not allege any facts, however, to show that this delay in having the scan

results read actually exacerbated his condition or otherwise caused him any injury. In

particular, Plaintiff does not allege that the scan results showed that the cancer was still

present or that he was required to have any additional treatment once the new scan was

performed.


                                              7
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 8 of 14




       As Plaintiff has not alleged any injury caused by Dr. Gardner’s delay in obtaining

his scan results, he has not stated a claim for deliberate indifference against Dr. Gardner in

this regard. See Goebert, 510 F.3d at 1326; see also Harper, 592 F.3d 1227 at 1235.

Thus, it is RECOMMENDED that this claim be DISMISSED WITHOUT PREJUDICE

for failure to state a claim.

                      b. Withholding Medication

       Plaintiff also asserts that Dr. Gardner was deliberately indifferent to his serious

medical needs insofar as she would not provide him with certain medications and

treatments including heartburn and allergy medications, as well as medicine prescribed for

his psoriasis. Plaintiff identifies a hiatal hernia, trouble swallowing, heartburn, allergies,

and psoriasis as his medical problems. Although he does not elaborate on the severity of

these conditions or their potential to cause him serious harm, at this stage of the proceeding,

the Court must liberally construe the allegations in Plaintiff’s favor, and Plaintiff’s

allegations are sufficient to allege that he has serious medical needs that require medication

or other treatment.

       Plaintiff’s factual allegations also suggest that Dr. Gardner was aware of Plaintiff’s

conditions and deliberately refused to provide him with his medications and other

treatments. Construed broadly, Plaintiff’s allegation that Dr. Gardner has withheld his

treatments suggests that his symptoms from these conditions are likely recurring. Thus,

Plaintiff has sufficiently alleged facts to allow his claim for deliberate indifference based

on withholding treatment to proceed for further factual development.
                                              8
     Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 9 of 14




                     c. Inflammation

       Plaintiff also asserts that Dr. Gardner has been deliberately indifferent in failing to

determine what is causing his inflammation. In this regard, Plaintiff has not stated facts

demonstrating that he has a serious medical need. In particular, Plaintiff asserts that he

has inflammation in the area where he previously had cancer, but that the ear, nose, and

throat doctor who told Plaintiff about the inflammation specifically told Plaintiff that the

inflammation was nothing to worry about. Plaintiff has not included any allegations to

show that, contrary to the ear, nose, and throat doctor’s indication, the inflammation poses

a serious risk of harm to Plaintiff. Accordingly, he has not stated facts to show that the

inflammation constitutes a serious medical need.

       Moreover, Plaintiff does not include any facts suggesting that Dr. Gardner is

actually aware of the inflammation. Thus, even if it did constitute a serious medical need,

Plaintiff has not asserted facts to show that Dr. Gardner was deliberately indifferent to that

need. As Plaintiff’s amended complaint does not allege facts showing that he has a serious

medical need or that Dr. Gardner was deliberately indifferent to that need, he has not stated

a deliberate indifference claim based on the presence of inflammation on his pet scan.

Therefore, it is RECOMMENDED that Plaintiff’s deliberate indifference claim in this

regard be DISMISSED WITHOUT PREJUDICE.

              2. Retaliation

       Plaintiff also asserts that Dr. Gardner withheld his medications and other treatments

as retaliation for his filing grievances against her. “The First Amendment forbids prison
                                              9
    Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 10 of 14




officials from retaliating against prisoners for exercising the right of free speech.”

Farrow, 320 F.3d at 1248. Thus, a prisoner litigant may state a claim for retaliation by

alleging that (1) he engaged in constitutionally protected speech, (2) he suffered an adverse

action likely to “deter a person of ordinary firmness from engaging in such speech,” and

(3) there was a causal relationship between the speech and the retaliatory action. Smith v.

Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008).

       Plaintiff alleges that he engaged in First Amendment speech by filing two

grievances against Dr. Gardner. He further alleges that, at the first opportunity after those

grievances were filed, Dr. Gardner withheld Plaintiff’s treatments for multiple medical

conditions. Withholding treatment for medical conditions could be considered an adverse

action likely to deter a person from engaging in protected speech. Thus, Plaintiff has

sufficiently alleged a retaliation claim to proceed past the preliminary review stage.

       B. Conclusion

       For the reasons set forth above, Plaintiff’s deliberate indifference and retaliation

claims based on Dr. Gardner’s refusal to provide Plaintiff with medications and other

treatments for his medical conditions will be allowed to proceed for further factual

development. It is RECOMMENDED, however, that Plaintiff’s deliberate indifference

claim based on the failure to obtain Plaintiff’s scan results and the failure to determine the

cause of his inflammation be DISMISSED WITHOUT PREJUDICE for failure to state

a claim.


                                             10
    Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 11 of 14




       III. Right to File Objections

       Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections

to any recommendation with the United States District Judge to whom this case is assigned

WITHIN FOURTEEN (14) DAYS after being served with a copy of this Order and

Recommendation. The parties may seek an extension of time in which to file written

objections, provided a request for an extension is filed prior to the deadline for filing written

objections. Failure to object in accordance with the provisions of § 636(b)(1) waives the

right to challenge on appeal the district judge’s order based on factual and legal conclusions

to which no objection was timely made. See 11th Cir. R. 3-1.

       IV. Order for Service

       For those reasons discussed above, it is hereby ORDERED that service be made on

DEFENDANT DR. ALETA GARDNER, and that she file an Answer, or other response

as appropriate under the Federal Rules, 28 U.S.C. § 1915, and the Prison Litigation Reform

Act. Defendant is also reminded of the duty to avoid unnecessary service expenses, and

the possible imposition of expenses for failure to waive service.

                     DUTY TO ADVISE OF ADDRESS CHANGE

       During this action, all parties shall at all times keep the Clerk of this Court and all

opposing attorneys and/or parties advised of their current address. Failure to promptly

advise the Clerk of any change of address may result in the dismissal of a party’s pleadings.

                            DUTY TO PROSECUTE ACTION

       Plaintiff must diligently prosecute his Complaint or face the possibility that it will
                                               11
    Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 12 of 14




be dismissed under Rule 41(b) for failure to prosecute. Defendant is advised that she is

expected to diligently defend all allegations made against her and to file timely dispositive

motions as hereinafter directed. This matter will be set down for trial when the Court

determines that discovery has been completed and that all motions have been disposed of

or the time for filing dispositive motions has passed.

                        FILING AND SERVICE OF MOTIONS,
                       PLEADINGS, AND CORRESPONDENCE

       It is the responsibility of each party to file original motions, pleadings, and

correspondence with the Clerk of Court. A party need not serve the opposing party by

mail if the opposing party is represented by counsel.         In such cases, any motions,

pleadings, or correspondence shall be served electronically at the time of filing with the

Court. If any party is not represented by counsel, however, it is the responsibility of each

opposing party to serve copies of all motions, pleadings, and correspondence upon the

unrepresented party and to attach to said original motions, pleadings, and correspondence

filed with the Clerk of Court a certificate of service indicating who has been served and

where (i.e., at what address), when service was made, and how service was accomplished

(i.e., by U.S. Mail, by personal service, etc.).

                                        DISCOVERY

       Plaintiff shall not commence discovery until an answer or dispositive motion has

been filed on behalf of Defendant from whom discovery is sought by Plaintiff.

Defendants shall not commence discovery until such time as an answer or dispositive

                                              12
    Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 13 of 14




motion has been filed. Once an answer or dispositive motion has been filed, the parties

are authorized to seek discovery from one another as provided in the Federal Rules of Civil

Procedure.   Plaintiff’s deposition may be taken at any time during the time period

hereinafter set out, provided that prior arrangements are made with his custodian. Plaintiff

is hereby advised that failure to submit to a deposition may result in the dismissal of his

lawsuit under Fed. R. Civ. P. 37 of the Federal Rules of Civil Procedure.

       IT IS HEREBY ORDERED that discovery (including depositions and the service

of written discovery requests) shall be completed within 90 days of the date of filing of an

answer or dispositive motion by Defendants (whichever comes first) unless an extension

is otherwise granted by the Court upon a showing of good cause therefor or a protective

order is sought by Defendants and granted by the Court. This 90-day period shall run

separately as to each Defendant beginning on the date of filing of each Defendant’s answer

or dispositive motion (whichever comes first). The scheduling of a trial may be advanced

upon notification from the parties that no further discovery is contemplated or that

discovery has been completed prior to the deadline.

       Discovery materials shall not be filed with the Clerk of Court. No party shall be

required to respond to any discovery not directed to him or served upon him by the

opposing counsel/party. The undersigned incorporates herein those parts of the Local

Rules imposing the following limitations on discovery: except with written permission of

the Court first obtained, INTERROGATORIES may not exceed TWENTY-FIVE (25) to

each party, REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS under
                                            13
    Case 5:19-cv-00002-MTT-CHW Document 13 Filed 06/14/19 Page 14 of 14




Rule 34 of the Federal Rules of Civil Procedure may not exceed TEN (10) requests to each

party, and REQUESTS FOR ADMISSIONS under Rule 36 of the Federal Rules of Civil

Procedure may not exceed FIFTEEN (15) requests to each party. No party is required to

respond to any request which exceed these limitations.

               REQUESTS FOR DISMISSAL AND/OR JUDGMENT

       Dismissal of this action or requests for judgment will not be considered by the Court

in the absence of a separate motion accompanied by a brief/memorandum of law citing

supporting authorities. Dispositive motions should be filed at the earliest time possible,

but no later than one hundred-twenty (120) days from when the discovery period begins.

                                     CONCLUSION

       Thus, for the reasons discussed above, his deliberate indifference and retaliation

claims based on Dr. Aleta Gardner’s refusal to provide Plaintiff with medications and other

treatments for his medical conditions will be allowed to proceed for further factual

development. It is RECOMMENDED, however, that Plaintiff’s deliberate indifference

claim based on the failure to obtain Plaintiff’s scan results and failure to determine the

cause of his inflammation be DISMISSED WITHOUT PREJUDICE for failure to state

a claim.

       SO ORDERED and RECOMMENDED, this 14th day of June, 2019.


                                          s/ Charles H. Weigle
                                          Charles H. Weigle
                                          United States Magistrate Judge

                                            14
